Case Name _ _ _ _ _ _ _ _ _ _ _ Case Number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  1. Date of Report: 04/ 18/16

  2. Date ofinitiation: 04/19/16

  3. Names - Relationship:

      Mother: Amanda Edmondson
      Father: Brian Hogan 828-361-9533
      Child: Hannah liogan

 4. Method of Contact: Face-to-face

  5. Place of Residence:

      943 Upper Peachtree Rd
      Murphy, NC 28906

 6. Interpreter Needed/ Used: No


 INTERPRETER WAS NOT USED UNLESS OTHERWISE SPECIFIED:

 AH interviews, in particular the initial, with children or juveniles are conducted through a process.
 This process includes several minutes of rapport building with the child discussing any number of non.-
 specifics. Lastly, the interview will conclude by discussing non-specific topics.

 April mt\ 2016 Report Received
 Agency received report, staffed and accepted for investigation based on NCGS 7B101 definition of abuse and
 neglect. SW Johnson (SW) assigned this day.

 April 19t\ 2016 Initiation
 SW Johnson and SW Smith met with Hannah at Peachtree Elementary and she appeared clean, healthy, and
 was appropriately dressed. Hannah stated that she was living with her mom Amanda and her dad Brian.
 Hannah stated that her mom had poison ivy all over body right now and has to take medicine for it. Hannah
 reported that her mother had to go to the ER to get a shot for her poison ivy. Hannah stated that her dad works
 out of town and her mother does not have a job right now. Hannah reported that her siblings were not living
 with her right now but that they did come visit sometimes.

   SW Johnson spoke with Peachtree Elementary Principal, Mrs. Worley. Mrs. Worley stated that she has been
   concerned about Hannah for a quite some time. Hannah never has a clear pick up plan and the school rarely
   knows who will pick her up or how she will get home. Mrs. Worley reported that when Hannah was
.. previously with other relatives she had great attendance and her mood wa~. good. Since Hannah has moved

DSS-501 0a (Revised 06/08)
Family Support and Child Welfare Services

                                            On-Going Case Contacts Page _ __
                 Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 1 of 14
Case Name _ _ _ _ _ _ _ _ _ _ _ Case Number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  back with her mother and father her mood has changed and her attendance has become worse. Mrs. Worley
  stated that she has had trouble getting updated information from Amanda and Brian and the school would like
  Ham1ah to have a clear pick up plan. Hannah has an IEP and is limited.

  SW Johnson and SW Smith attempted a home visit to Amanda and Brian's home however the driveway was
  bloc1:ed off and SW's were unable to.

  SW Johnson called Amanda's mother, Becky Edmondson 828-541-1613 and she stated that Amanda had just
  left v.ith a friend and gave SW a number to call 828-361-6563. SW Johnson called the number and left a VM
  requesting a call back. SW Johnson received a call back shortly and Amanda stated that she could not meet
  with SW on this day but would meet with her the following day at the home at 2:30pm. SW Johnson stated
  that she would meet Amanda at this time.

 April 20th, 2016 HV Amanda-Hannah
 SW Johnson and SW Myers met with Amanda and Hannah at their home. Amanda appeared sober and
 coherent. Hannah appeared clean, healthy, and was appropriately dressed. The home appeared clean and free
 of      safety concerns. Amanda denied any Mcthamphetamine use and did not have any needle marks at this
 time. Amanda admitted to using Valium about six days ago and Kolonopin the day before yesterday. Amanda
 stated that she needs a prescription for Benzos and Appalachian Community Services told her they would get
 her one if she could make it up there and follow her recommendations. Amanda attend that she had been
 using since she was I 4 and that she struggles with substance use. Amanda stated that she smokes pot but
 denied using drugs in front of Hannah or being High around her. SW Johnson was unable to send Amanda for
 a drug screen at this time due to the time and transportation issues. Amanda stated that she knew there was
 confusion with Hannah's pickup from school and that this was because she and Brian did not know if
 Amanda was allowed to pick her up. SW Johnson stated that she would look into it and find out. Amanda
 stated that she had been looking for a job but had not been able to get one. Amanda asked SW Johnson to
 drop off an application for her to Huddle House which SW agreed to do. Amanda stated that Brian would be
 home the following day and she would call SW once he arrived. SW Johnson reviewed. the drug screen
 policy with Amanda which she agreed to and signed. SW Johnson completed a safety plan with
 Amanda which she agreed to and signed.

 April 22 nd , 2016 Drug Screen
 SW Johnson faxed a drug screen referral to the Health Department for Brian to complete a urine screen. See
 file for referral.

 SW Johnson spoke with Brian and he stated that he was on his way to the Health Department. Brian stated
 that Amanda could not come because she had a migraine and wasn't feeling good. Brian agreed to meet with
 SW in the afternoon when Amanda was feeling better.

 SW Johnson received a call from Vonie with the H.ealth Department stating that Brian completed his drug
 screen and was positive for THC.

 SW Johnson received a call from Amanda stating that she had a migraine and had been puking and could not
 meet with SW. SW Johnson stated that she would meet with Amanda the following week.


DSS-5010a (Revised 06/08)
Family Support and Child Welfare Services

                                            On-Going Case Contacts Page _ __
                 Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 2 of 14
Case Name _ _ _ _ _ _ _ _ _ _ _ Case Number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  May 2nd , 2016
  SW Johnson received a VM from Mrs. Worley stating that she received a Jetter from Brian stating that
  Amanda was in the Hospital and Brian was with her. Hannah is to stay with Amanda Gilleland.

 May 3rd , 2016 Collateral/PC Brian/Kinship/F-Ji' Hannah
 SW Johnson spoke with Principal Worley with Peachtree Elementary and she reported that Hannah was
 dropped off at school by Amanda Gilleland and she smelled like pee. Hannah is staying with Amanda G.
 because Hannah's mother is in Asheville in the Hospital and Brian is with her. Mrs. Worley was informed
 that a lady from the church recently took food to Amanda G. because she did not have enough. Brian sent the
 school a note that Hannah would be staying there a while. Amanda G. has 13 cats inside her home. Amanda
 G.'s children are not in school. Mrs. Worley is concerned for Hannah's safety. Mrs. Worley gave SW
 directions to Amanda G. 's home.

 SW Johnson spoke with Brian and he stated that he was with Amanda in Asheville. Amanda is in critical
 condition and has an infection around her heaii. Amanda is in room 6 in the critical condition unit. Brian
 stated that he left Hannah with Amanda G. and would like her to stay there until he returns home. SW
 Johnson stated that she would have to run background checks on them and find out if the home was
 appropriate.

 SW Johnsons spoke with Hannah; she appeared clean, healthy, and was appropriately dressed. Hannah
 reported that her mom was drinking sodas and it caused her to have a urinary tract infection which caused her
 to have a kidney infection. Hannah rcpmicd that she is staying with her friend Samantha Gilleland and her
 family. Samantha's moms name is Amanda and she has brother named Ronnie and a sister named Cassie.
 Amanda's boyfriend in Jamie Callenback. Hannah reported that they have 13 cats inside the house. Hannah
 reported that the home was clean and did not smell bad except for Samantha's bathroom. Hannah reported
 that the home is 3 bedroom and sometimes Hannah sleeps on the couch. Hannah reported taking showers
 daily. Hannah talked to her dad last night but her mom was falling asleep. Hannah stated that she was worried
 about her mom and Hannah's friend Amber told her that her mother was going to die. SW Johnson assured
 Hannah that at this time her mom was sick but she was alive and would hopefully get better soon.

 SW Johnson attempted a home visit to Amanda G's but no one answered the door. SW Johnson left a note on
 the door requesting a call back.

 SW Johnson received a call from School Counselor Donna Anderson and she gave SW Johnson contact
 information for Amanda G. 706/974/4359 & 40 Destiny Lane Murphy, NC 28906

 SW Johnson spoke with Amanda G. on the phone and she agreed to allow SW Johnson to come to her home
 and meet with her and James. Amanda gave SW Johnson DOB's for everyone in the home to allow SW
 Johnson to run back ground checks.

 SW Johnson asked SW Garrett to complete a background check on James and Amanda which she did. James
 is on the sex offender registry but SW Garrett contacted the Sheriff's depaiiment and was infom1ed that
 James committee the crime as a juvenile and is only on the registry because of NC law.



DSS-501 0a (Revised 06/08)
Family Support and Child Welfare Services

                                            On-Going Case Contacts Page _ __
                 Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 3 of 14
Case Name: _ _ _ _ _ _ _ _ _ _ _ Case Number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  SW Johnson completed a home visit to Amanda G. 's home and notes that there are I 3 cats in the home and 3
  litter boxes however there was no safety concern found at this time. Amanda reported that she works at
  Burkes and James works at Taco Bell. SW Johnson completed a safety plan with Amanda and James
  which they both agreed to and signed.

  May 5t11, 2016 PC Brian
  SW Johnson spoke with Brian over the phone and he stated that Amanda has been put on oxygen and her
  kidneys are shutting down. Amanda has a deadly infection in her blood and she may have to be put on
  dialysis. Brian stated that the doctors had walked in the room and he would need to call SW back.

 May 9th, 2016 PC Brian
 SW Johnson spoke with Brian over the phone and he stated that Amanda was doing somewhat better but she
 still had a long road to recovery. Brian stated that he had not been back to Murphy. Hannah and her siblings
 were brought to the hospital to see their mom and while they were upset the kids were still glad to see their
 mom. Brian agreed to contact SW Johnson ifhe came back to Murphy.

 May 12 th , 2016 PC Brian/CoHateral/F-F Hannah
 SW Johnson met with Principal Worley and School Counselor Donna Anderson at Peachtree Elementary
 School. Hannah has reported to them that there are roaches in the home she is living in. Hannah has been
 having allergies and she believes it is from the cats. Hannah is worried she will bring roaches to school.
 Donna and Mrs. Worley have stated that Brian can call the school anytime and talk with Hannah. Brian has
 not called. Donna and Hannah called him this morning and spoke with him. Amanda is doing a little better.
 Hannah didn't get to see her mom on Mother's Day and she was very upset. Haimah has been coming to
 school smelling very bad. Mrs. Worley has given Hmmah clothes to change into at school.

 SW Johnson met with Hannah; she appeared clean and healthy but Hannah smelled of cat urine. Hannah
 reported that Amanda G. has roaches in the cabinets and all over the food. Hannah reported that she does not
 like the cats and there is cat poop everywhere. Hannah does not like living with Amanda G. Hannah does not
 shower every day and there is usually only the kids there.

 SW Jolmson called Brian and spoke with him over the phone. SW Johnson voiced her concerns about Hannah
 remaining with Amanda G. due to Hannah's report of the roaches and cats. Brian stated that he would ask his
 father Warren Hogan to be kinship for Hannah.

 May 17th , 2016 HV-Warren/PC Brian/Kinship papers
 SW Johnson learned that the fax containing the safety plan/kinship paperwork sent to Brian in Asheville
 failed. SW Johnson refaxed paperwork and it was successful.

 SW Jolmson spoke with Brian and he stated that he had received the documents. SW Johnson explained the
 documents to Brian and that this was a voluntary placement and was not custody. Brian stated that he would
 sign the documents and fax them back.

 SW Johnson completed a home visit to Warren's home. SW Johnson notes the home was appropriate.
 Hannah has her own room and it meets her needs. Warren talked for some time about the relationship
 between him and Brian being bad due to different views on life. Warren -~alked about concerns with Hannah

DSS-501 0a (Revised 06/08)
Family Support and Child Welfare Services

                                            On-Going Case Contacts Page _ __
                 Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 4 of 14
Case Name _ _ _ _ _ _ _ _ _ _ _ Case Number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  and how her life has been constant havoc. Warren is happy to have Hannah and can meet her needs for as
  long as the department needs.

  May 19 th , 2016 PC Brian & Warren
  SW Johnson spoke with Brian and he stated that he had spoken with Hannah and she reported that Warren
  was talking badly about Brian and Amanda. Hannah was crying and Warren was yelling at her in the
  background. Brian wants to move Hannah with her brother and sister. Brian wants Hannah to live with Chris
  and Kathy in Hayesville. SW Johnson stated that she would call them and talk with Hannah and get back to
  Brian. 828-557-8061

  SW Johnson called Kathy and Chris and left a VM.

  SW Johnson spoke with Warren and he stated that Hannah does miss her brother and sister but that she is
  happy with Warren. Warren denied talking about Brian and Amanda in front of Hannah. Warren stated that
  he is taking good care of Hannah.

 May 24th, 2016 Collateral
 SW Johnson spoke with Becky Edmondson, Amanda's mother. Becky stated that Hannah was doing well
 with Warren and was being taken care of well. Becky believes that Brian wants to move Hannah because he
 does not like his father. Becky believes the safest place for Hannah is with her grandpa. 828-835-2770

 May 25 1\ 2016
 Case staffed and switched to family assessment as family needs services.

 May 26th, 2016 Collateral
 SW Johnson received a call from Mrs. Worley stating that when Warren dropped Hannah off this morning he
 asked Mrs. Worley not to release Hannah to Brian. Mrs. Worley told Warren she did not have the authority lo
 do so without a court order.

 SW Johnson spoke with John Halsell with Mission Hospital. John was Amanda's case manager at Mission.
 John advised that Amanda left the hospital yesterday against medical advice and has a 75% chance of dying
 now that she has left the hospital. Amanda had Brian kicked out of the Hospital due to an altercation between
 them.

 June 6th, 2016 CoUateral-.F-F Hannah
 SW Johnson saw Hannah at Peachtree Elementary. She appeared clean, healthy, and was appropriately
 dressed. Hannah stated that she failed her EOG's and would be doing summer school until Thursday. Ham1ah
 stated that she was happy at her grandpa's and he takes good care of her. Hannah misses her brother and
 sister.

 SW Johnson spoke with Mrs. Worley and she stated that Hannah has been doing much better since being with
 her grandmother. Hannah did fail her EOG's but Mrs. Worley stated that Hannah had several learning
 disabilities and this was expected. Hannah would be advanced to the 5th grade.



DSS-501 0a (Revised 06/08)
Family Support and Child Welfare Services

                                            On-Going Case Contacts Page _ __
                 Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 5 of 14
 Case Name _ _ _ _ _ _ _ _ _ _ _ Case Number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



  SW Johnson staffed case with SWS Bernier and the family was found to be in need of services. SW Smith
  assigned Case Management case.

  June 13 111, 2016 Closing letter
  SW Johnson worked on case file and sent closing letter to Brian and Amanda on this day. Anonymous
  reporter so no letter sent.

  June 14, 2016 Case Documentation
  SW Johnson worked on documentation and case file. SW Johnson turned in case file to SWS Bernier on this
  day.

  SW Johnson spoke with Brian and he stated that he had returned to Murphy last week. Brian and Amanda
  have been evicted from their home and Brian had to get all of their belongings. Brian stated that Amanda is
  having heart surgery on Wednesday or Thursday. Amanda and Brian will be in the Hospital for about 7 or 8
  days after the surgery. Brian stated that they would not be returning to Murphy until then. SW Johnson and
  SW Smith staffed ease with SWS Bernier and the decision was made that 7 day could be done due to
  Amanda's health circumstance. Brian is to call the department          they return to Murphy and then SW's
  will see them and set up CFT.




DSS-501 0a (Revised 06108)
Family Support and Child Welfare Services

                                            On-Going Case Contacts Page _ __
                 Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 6 of 14
May 24, 2015 P/C with Amy Pryznosch from Mission Hospital-For SW Johnson

SWS received a call from the above referenced Social Worker at Mission Hospital on this date stating
Amanda Edmondson was threatening to leave the hospital AMA. Amy stated while Amy was present in
Amanda's hospital room, Amanda was "egging" Brian on which escalated into verbal abuse. Amy also
stated that Brian admitted to slapping Amanda in the face as Amanda was yelling that Brian had hit her
in the head which is causing her to not remember things. Amy stated Brian was aggressive and
frightened her. Amy was calling out of concern for the child as Amanda is not well enough to care for the
child and the potential for Amanda passing will increase greatly if she leaves AMA. Amy stated she has
been talking with Amanda and thinks she may have Amanda talked into staying but cannot say for
certain. Amy works part-time and does not work on Wednesdays but her case manager John Halsell
does and can be reached for additional information. Contact information for Amy is 828-213-5488 and
John is 828-213-5414. SWS advised Amy that Hannah is with a kinship placement at this time and has
been moved several times since Amanda's admission to the hospital. SWS advised Amy to contact the
department if Amanda's does leave AMA. This was documented on this date.




   Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 7 of 14
Case Name _Hoga.~n_ _ _ _ __                _ _ _ Case Number _____________________




  1    Date of Report 4/18/16

  2    Date of Initiation

  3    Names - Relationship Amanda Edmondson (mother), Brian Hogan (father), Hannah Hogan Uuvenile)

  4    Method of Contact Face-to-face

  5    Place of Residence

  6    Interpreter Needed / Used No


  INTERPRETER WAS NOT USED UNLESS OTHERWISE SPECIFIED:

  6/9/16 This investigation was staffed as Services Needed and assigned to SW Smith.

 6/14/16 F/F with Hannah and Warren
 SW Smith and SW Johnson met with Hannah and her Grandfather Warren on this day to make seven day contact It
 was not possible to make 7day contact with Brian and Amanda Please refer to SW Johnson's investigation
 documentation SW noted that Hannah appeared healthy and was dressed appropriately She told SW that she was
 having a good summer but missed school She stated that she liked art class anci had won an award SW congratulated
 her and explained that she (SW Smith ) would be working with Hannah and if she had any concerns to let SW know
 Hannah agreed SW then gave Warren her contact information and SW noted that he appeared sober and coherent

 6/14/16 Organization
 SW organized all documentation into a binder

 6/28/16
 SW Smith and SW Myers went lo Becky's home (amanda's mother) SW spoke with Becky who stated that Amanda
 was going to be release from Mission Hospital on Friday and Becky was going to pick her up. She stated that Brian had
 been out there the whole time and that they both had a new apartment in town. Becky also stated that Brian and
 Amanda thought they were going to be able to get Hannah on Friday SW got Amanda's hospital number and thanked
 Becky and left SW notes that Becky and her son Cody bott1 appeared under the influence Cody kept nodding off while
 speaking with both SWs and Becky had slurred speech and stumbled a lot SW then called Amanda and spoke with her
 for a few minutes. SW explained Case management and stated she would need to see Amanda and Brian Amanda
 agreed and SW Hien spoke with Brian He told SW that he wanted to get Hannah Friday from the kinship placement
 and SW stated that there were concerns and discussed why the case was in Case Management Brian then asked if he
 couid pick up Hannah from Warren's home and take her to see Amanda SW stated that she would need to staff this
 and see if there were concerns in regards to Brian supervising contact between Hannah and Amanda Brian started to
 get upset and said there were no concerns with him SW stated she would talk with SWS and call Brian back. Brian
 said ok and hung up. This was documented on 6/29/16

 6/28/16 Staffing
 SW reviewed SW Jotrnson's case and noted that most of the concerns revolved around Amanda's admitted drug use
 and that Brian had taken a drug screen and it was positive for marijuana which Brian admitted would be in his system
 SW then staffed this case with SWS who stated that Brian could supervise contact between Hannah and Amanda
 pending a drug screen and a safety plan This was documented on 6/29/16

 6/28/16 P/C with Brian
 SW called Brian back and let him know what was agreed upon with SWS Brian agreed to allow Hannah to stay in
_kinsh1p_ andagreed_ to meet with_ SW at his home_Friday (7/1 /16) and would signa safety plan in regards to supervismg __
DSS-501 0a (Revised 06/08)
Family Support and Child Welfare Services

                                               On-Going Case Contacts Page _ __

               Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 8 of 14
Case Name _Jj_Qga=n-'--------- _ _ _ Case Number


'Hannah Brian stated he would call SW Friday when he and Amanda were home SW thanked him and hung up This
 was documented on 6/29/16

 7/1 /16 P/C with Warren
 SW spoke with Warren and let him know that Brian agreed to allow Hannah to stay in Kinship with Warren SW also let
 him know that Brian (pending a signed safety plan) could come and pick up Hannah and supervise her contact with
 Amanda. Warren stated that this was fine but he was concerned with what kind of people Brian would have Hannah
 around He stated that he was worried Brian would have her around druggies again SW stated that she would address
 these concerns SW then told Warren that she would be on vacation the next week, but if Hannah comes home and
 states any concerns about her time with Brian and Amanda or talks about being around drug addicts while Brian is
 supervising, please contact SWS Warren agreed to this

 7/1/16 P/C with Becky
 SW called Becky to find out if Brian and Amanda had made it to Cherokee County yet SW was told that another family
 member went to pick up Brian and Amanda and they would be in town In the afternoon This was documented on
 7/11/16

 7/1/16
 SW arranged for SW Myers to go see Brian and Amanda This was documented on 7/11/16

 7/1/16
 SW Myers met with Brian (see attacr1ed documentation)

 7/1/16 Collateral with Health Dept
 Brian was negative tor illegal substances

 7/12/16 P/C with Warren (Collateral)
 SW received a call from Warren who stated that Brian was allowing random people to bring Hannah home from her
 visits and also once, Amanda came with random people to pick up Hannah and Brian wasn't with her Warren told SW
 that he put a stop to this and told Brian he had to come pick up and drop off Hannah from now on SW thanked Warren
 and hung up

 7/12/16 F/F with Brian and Amanda
 SW called Brian and met him and discussed the concerns SW told Brian that he agreed to and signed a safety plan
 stating he would supervise all contact between Hannah and Amanda and that this Is also part of the court order. SW
 then asked Brian why he was allowing other people to drop off and pick up Hannah and he said because he didn't have
 a ride SW stated that this could not happen at this time due to the concerns that got DSS involved which included
 Brian dropping Hannah off at random homes that aren't appropriate for children SW also stated that Amanda would
 need to pass a drug screen before anymoI·e supervised visits with Hannah SW then discussed the court order Brian
 asked 1f this would be long term and SW stated that this was what was stated in the court order. SW then stated that
 Amanda could not have another visit until she passed a drug screen SW created a safety plan and Brian agreed to it
 and signed it He then stated that He and Amanda got kicked out of the apartment above Tn T Pawn because Amanda
 had words with the owner but he could move back in SW discussed doing a case plan since both were back in town
 and asked that Brian discuss a time with Amanda and SW could even come to them and do the CFT Brian agreed to
 call SW back by tl,e end of the week to set a date. SW thanked Brian and left SW then met with Amanda who
 appeared sober and coherent. SW discussed the concerns and told Amanda that she had to be supervised by Brian to
 see Hannah and also needed to take a drug screen before her next visit Amanda admitted to SW that she took an
 unprescribed lontab the night before because of a hip inJury SW discussed the dangers of Amanda using again and
 asked that she work on not relapsing Amanda stated she wasn't and SW stated that Amanda would need to pass a
 drug screen before seeing Hannah and she agreed with this SW then discussed a CFT and Amanda stated she would
 talk with Brian and call SW back SW thanked Amanda and left

  7/12/16 F/F with Warren and Hannah /HV and kinship review
  SW went to Warren's home and met with Warren and Hannah. SW did a walkthrough and noted that the home was
,_cl.f)f)_~OP~!c3l~_ci~,_g_t~ere were no safety c;cir,_c;~~ns SW t_ri_E;n spoke w1~h Hannah_cJ_ri_d_ci~ked ~2.'-"' her visits with her
OSS-5010a (Revised 06/08)
Family Support and Cl11ld Welfare Services

                                                   On-Going Case Contacts Page _ __

                Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 9 of 14
    Case Name ~H~o=----g=a=n~_ _ _ _ _ _ _ _ _ Case Number _____________________



    were going and she said fine SW asked if there ever is a time that Hannah Is with her parents and there are people
    around that make Hannah scared or worried; to please tell Warren and she agreed SW also did a kinship care review
    Warren stated he had no concerns with keeping Hannah and would keep her as long as r1eeded SW thanked them and
    left

    7/1!5116 F/F with Brian
    Brian came to the office and met with SW He appeared sober and coher·ent He told SW that he wanted to work a case
    plan separate from Amanda because they were not together and he wanted to get Hannah back SW agreed to meet at
    Bnar;s home on 7/19/16 at 10 30 am to do a CFT Brian also stated that he didn't have power and didn't have the
    money to pay the power bill SW set him up with an appointment with Michelle Chastain to see 1f OSS could help with
    the power bill This was documented on 7/20/16

    7/19/16 CFT with Brian
    SVV S; SW Smith and SW Johnson went to Brian's apartment and did a CFT SW notes that Brian appeaIed sober and
    coh e ent SW did a walkthrough of the home and notes that It was clean but there was no power or furniture. Brian told
         0




    SVV that he had to find a Job working 25-30hrs a week and then OSS would help with his power bill SW encouraged
    him to do this At this time SWS, both SWs and Brian did a CFT. Brian agreed to the CFT and signed it He stated that
    he and Amanda weren't together and he would do anything to get Hannah back SW encouraged him to work on the
    activities on the Cft and he agreed This was documented on 7/20/16

    7/20116 P/C with Brian
    Brian called SW and let her know l,e got a JOb with a tree company and was starting tomorrow

    7/20/16 CFT Documentation
    SW filled out the CFT documentation instrument and placed it into the file

    7/25/16 Review of case
    SW reviewed this case and noted that all f/f and collaterals were made

    7/26/16 F/F with Brian and Amanda
    SVV met with Bnan and Amanda They were sitting on a porer, In Beaie Circle Both appeared sober and coherent.
    Brian stated that he lost the apartment because he didn't get the money for the power bill in time Both stated that they
    were looking to get an apartment in Beale Circle SW asked where they were living and they stated they were Just
    staying here and there with friends Amanda then stated that she wanted to get Medicaid but didn't have transportation
    to DSS SW Smith and SW Mcdonald transported Brian and Amanda to OSS and back home again SW asked
    Amanda if she was remaining sober and she stated she was smoking pot and also took a valium last week SW
    cautioned Amanda about drug use and stated she would need to be sober to see Hannah per court order Amanda
    asked 1f that also meant weed and SW stated that she would speak with OSS Attorney Scott Lindsay and let her know
    This was documented on 7/27 /16

    8/5/16 Attempted visit
    SW went through Beale Circle and attempted to locate Brian and Amanda
I
I 8/8/16 Review
  SW reviewed this case and noted that a f/f and HV were needed

    8/16/16 P/C with Becky
    SW called Becky and asked to speak with Amanda or Brian SW was told that neither were there SW asked 1f Becky
    knew where they were staying and she said no
I

I 8/16/16 Attempted P/C with Amanda
I SW called a number for Amanda and spoke with a Jessica who stated she has not seen Amanda in about three weeks
  and didn't know where she was

    ?_(17/16 H\J'"Yi!~_W<i~r-~r::i-~_nd Hannah (Collateral} - - - ~
DSS-501 Oa (Revised 06/08)
Family Support and Child Welfare Services

                                                On-Going Case Contacts Page _ __

               Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 10 of 14
    Case Name ~H~o'--"-'a~n__________ Case Number _ __



    SW went to Warren's home and met with him and Hannah Hannah showed SW the home and SW noted no safety
    concerns SW then asked Hannah how visits were gomg with her dad and she said fme. SW asked if she had seen her
    Mom and she said "she was sleeping when I went to see dad" SW then spoke with Warren alone who stated that he
    was taking Hannah to Becky's home to see Brian for a few hours each week SW asked 1f Amanda was there during
    the visits and he said yes. SW then discussed the court order and Warren stated he wasn't aware of it SW stated she
    would review the court order and then call Warren back today or tomorrow Warren also stated that Brian hadn't come
    at all to see Hannah, that he had to take Hannah each time SW thanked him and left

  8/17/16 Attempted Visit
  SW went to Becky's home and met with Amanda She appeared sober and coherent SW asked 1f she and Brian were
  staying there and she said yes. SW asked to see Brian and she said that he was at work and didn't have a phone SW
  asked if she could relay a message and ask Brian to call SW because SW needed to see him and review the case
  Amanda agreed to this but also stated that Brian may be going out of town for a month tor work SW asked if SW could
1 come back out today or tomorrow to see Brian before he leaves and Amanda said he was probably leaving today from
  work SW asked that Brian call SW then asked Amanda 1f she had been clean and she stated she had been taking
  some loritabs not prescribed to her for pain SW reiterated that she could not be around Hannah if she was using drugs
  and Amanda then asked about pot and SW stated that the court order said Amanda had to be sober and not under the
  influence of any substances that aren't prescribed to her Amanda said ok SW thanked Amanda and asked that Brian
  call and Amanda said ok

    8/17/16 Review of Court order
    SW reviewed court order and discussed 1t with SWS who agreed that Amanda could not use mariJuana and be around
    Hannah

    8/17 /16 Staffing
    SW staffed this case and let SWS know that Brian had allowed Hannah to be at Becky's home where both SW Smith
    and SW Myers witnessed Becky and her son under the influence and also Brian had violated the court order and dss
    safety plan and let Hannah be around Amanda. SWS agreed that supervised visits ( Brian and Hannah supervised by
    Warren) would be put in place at this time and also asked that SW arrange a CFT with Brian

    8/17/16 P/C with Warren
    SW called Warren and left a message SW received a call back and told Warren about the court order and also asked
    that War:en supervise all visits between Bnan and Hannah at this time Warren agreed to this

I   8/17/16 P/C with Brian
    SW called Becky's number and spoke with Brian SW discussed the concerns and Brian stated well Amanda hasn't
    been here everytime Hannah is here and SW stated that it violated the court order because Amanda admitted that she
    is still taking loritabs not pr·escribed to her. SW also stated that it was a concern that Brian was having Hannah at
    Becky's home since he admitted she used drugs and he said well she doesn't live here and SW stated she called the
    home yesterday and Becky answered Brian then asked what he could do to change the court order and SW stated that
    he would probably have to contact a lawyer and he said he would He then stated he was going out of town to work and
    would not be back until the 30 th SW asked for a CFT review and Brian agreed to meet SW and SWS at DSS at 3 30 on
    August 30 th SW stated that right now his contact with Hannah would need to be supervised by Warren since he broke
    both the court order and safety plan and he agreed SW thanked him and t1ung up

    8/30/16 HV and CFT review with Brian
    SW went to Brian's home and met with him SW went over the Court Order that Brian had signed with SW Garrett! SW
    also reviewed the CFT with Brian SW noted that Brian has gotten a JOb but was has not gotten a stable home for
    Hannah. SW noted that Brian was still living in Becky's home with Amanda SW discussed the concerns of drug use by
    Becky and Amanda SW also discussed custody and Brian stated he would think about this. SW thanked him and left
    This was documented on 9/2/16

    9/2/16 P/C with Warren Collateral
    Warren called SW and stated that Brian and Amanda called Hannah the other night and Amanda sounded slurred and
    nodded off while      with Amanda - ~ - - - - - - - - - - - - - - - - - - - - - · - - · - - - - - - - - · ~ - - - - - - · · · · - - - - - - - - -
DSS-5010a (Revised 06/08)
Family Support and Child Welfare Services

                                                        On-Going Case Contacts Page _ __

                 Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 11 of 14
Case Name _fj_ggan __________ Case Number _ _ __




  9/2/16 P/C with Brian
  SW called Brian and discussed Amanda nodding off while talking with Hannah SW also discussed signing custody to
  Warren Brian asked to tr1ink about this and agreed to meet with SW in two weeks when he gets back into town (IT 1s
  noted that Brian 1s in Kentucky working with Amos Refrigeration)

 9/13/16 Risk Reassessment
 SW did a risk reassessment and 1t was moderate SWS did an override because Hannah 1s safely in kinship with
 Warren

 9/15/16 Review
 SW reviewed this case and noted that f/f with the family was needed SW noted that she would do this the week of
 9/19/16.

 9/19/16 HV with Kinship
 SW went to Warren's and met with him and Hannah. SW spoke with Hannah who stated that she hadn't seen her dad
 in a while but did talk to him on the phone SW asked if she had any questions or worries and she said no She then
 talked about school with SW SW then spoke with Warren who stated that both Amanda and Brian had called but Brian
 had not come to see Hannah in over a month SW did a wa!kthrough and noted it was clean and there were no safety
 concerns

 9/19/16 Attempted HV with Brian
 SW went by the home Brian was staying at and spoke with a man who stated Brian was still working out of town and
 wouldn't be back for another 2 weeks

 9/21/16 P/C with Brian
 SW called Brian who stated he was still out of town and would call SW when he gets back SW then discussed the case
 and Brian stated that he and Amanda had discussed this and she had stopped doing pills and would be clean within
 thirty days of even pot Brian stated Amanda wanted to go to classes and get help He said she couldn't do ACS
 because they don't have a car SW then discussed Amanda taking classes through Joan Moore who teaches once a
 week Brian stated that Amanda would be able to make a once a week class. He stated that they love Hannah and
 want their family back together Brian stated that Amanda agreed to SW starting to randomly drug screen her to show
 that she was getting clean. SW discussed working the case and stated that Amanda would have to be serious about
 getting clean because Hannah didn't need to stay in kinship and Brian agreed Brian then asked if SW would call
 Warren and make sure he can see Hannah this weekend and SW stated yes and asked that Brian also call Warren and
 arrange a visit. SW agreed then told Brian tt1at Amanda could not be around Hannah until she could pass drug screens
 and Brian stated he knew and wouldn't do this. SW thanked him and asked that he call when he gets to town so that
 SW can see him He agreed to this

 9/21/16 P/C with Warren
 SW called Warren to let him know that Brian would be coming this weekend SW asked that he work with Brian and
 arrange a visit in a public place where he transport Hannah and he agreed

 9/23/16 P/C with Brian
 SW received a call from Brian stating he could come by the office on Monday 9/26/16 to meet with SW before he went
 back out of town for work. SW asked that he call Monday when he was coming by and he agreed This was
 documented on 9/26/16




DSS-501 Oa (Revised 06108)
Family Support and Ctiild Welfare Services

                                             On-Going Case Contacts Page _____ _

               Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 12 of 14
    Case Name     H_o~a_-I_,_ _ _ _ _ _ _ _ _ Case Number··-··--·-··-·


    9/26/16 F/F with Brian and Amanda
    Brian called SW and stated that he did not have a ride SW went to the home and met with Brian and Amanda SW
    discussed custody and both stated that they were in agreeance to this Brian agreed to call Warren and talk with him
    Amanda asked if SW would go with her and discuss custody with Warren and SW agreed Brian stated that he would
    be out of town for three weeks and would call SW when he got back to arrange a meeting to sign custody SW thanked
    the family and left This was documented on 9/28/16

    9/27/16 P/C with EC Teacher Mr Raxter
    Hannah's EC teacl1er Mr Raxter called SW to obtain information to contact Brian He stated that he would need to
    meet with Brian to do an IEP meeting This was documented on 9/28/16

    9/28/16 P/C with Warren
    SW received a call from Warren and returned the call SW discussed custody and arranging a visit between him and
    Amanda Warren was agreeable to this

    10/10/16 P/C with Warren
    Warren called SW and stated that he needed Hannah's Medicaid information SW stated she would check and see if
    SW Johnson had done a change of not1ficat1on and 1f not, SW would do one SW also discussed bringing Amanda to
    meet with Warren and he agreed lo this. SW stated she would call him back this week to arrange a time.

    10/10/16 Change of notification
    SW did not find information on a change of not1f1cation and SW created one and sent it to all appropriate parties

    10/10/16 P/C to Amanda
    SW called Amanda and left a message

    10/11 /16 Attempted P/C with Amanda
    SW called the number for Amanda and spoke with a man who stated that Amanda was not there at this time but he
    would have her call SW back

  10/11/16 HV and F/F with Warren and Hannah
  SW went to Warren's home and met with him SW discussed custody and did a walk through of the home. SW noted
  that the home appeared clean and there were no safety concerns SW let Warren know that she did a change of
  notification and asked that Warren call Medicaid and see about what needs to be done to have Hannah's Medicaid in
  his name Warren agreed to this SW thanked him and left SW then went to the school and met with Hannah SW
  noted that she appeared clean and healthy SW asked her how school was and sl1e said good SW and Hannah then
I discussed Halloween and Hannah smiled and told SW that she was going to be a gypsy SW asked 1f she had seen her
1
  parents and she said no but that they called her a lot SW asked if she had any worries and she said no SW asked 1f
  Brian was still out of town for work and Warren stated that he thought so. SW thanked her and left

    Collateral with Marble Elementary 10/11/16
    SW spoke with Hannah's homeroom teacher Mr. Gaither who stated that Hannah was doing well at this time and
    adapting to the new school and making friends He stated that he didn't have any concerns at this time

    10/14/16 Staffing
    SW staffed this case with SWS and discussed that she was waiting for Brian to come back into town and sign custody
    to Warren

    10/18/16 Attempted P/C to Brian
    SW attempted to call Brian and the phone stated that 1t was not taking any calls at this time

    10/19/16 F/F with Warren and Hannah
    SW went to the home and met with Warren He told SW that Brian had called once in the past week and Amanda had
    not called Hannah at all SW asked if he had a new number for Brian and he said no SW asked 1f he knew when Brian
    was comin to town and he said no Warren stated that he was concerned that Brian and Amanda were
DSS-501 0a (Revised 06/08)
Family Support and Child Welfare Services

                                                On-Going Case Contacts Page-··----
                Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 13 of 14
Case Name ~H~o'-"g'--'-a~n________            Case Number


  trying to find a house and hope that would solve all their problems and DSS would close the case if they have a home
  SW thanked him for this information and then went to the school and met with Hannah SW noted that she appeared
  healthy and was appropriately dressed SW asked Hannah how things were going at her granddad's home and she
  said fine SW then asked if she had talked to her parents and she said that her dad called this weekend SW asked how
  the conversation went and she said fine SW asked if she had any worries or questions for SW and Hannah said no
  SW thanked her and left

  1019/16 F/F with Brian
  SW went by Becky's trailer and Brian came out SW asked when he got back to town and he stated he got back the
  night before SW stated that she had been trying to call him and Brian said he was out of minutes SW discussed Brian
  signing custody to Warren and he agreed SW discussed custody and then called Warren and arranged a meeting for
  9am on Friday at the office Warren agreed to pick up Bnan and bring him to the office SW thanked Warren and hung
  up. SW then spoke with Brian more who starting crying and stated that Amanda was in the home and sick with what he
  thought was pneumonia and she refused to go to the dr SW encouraged Brian to get her to the doctor and he ag1·eed
  SW thanked him and left

  10/20/16
  SW Srrnth fixed a custody agreement for Brian and Warren

 10/21/16 Custody Signing
 Br:an and Warren came in and met with SW Smith              the        papers whicr1 were then notarized by
 Susan Prunier SW gave both adults a copy and encouraged Brian to work on f1nd1ng stable housing He agreed SW
 thanked them and they left

 10/21/16 Staffing
 SW Smith staffed this case and it was agreed that 1t could be closed since custody was transferred to Warren

 10/21/16 Closing Case
 SW closed this case on this date

 10/21/16 Documentation to close case
 SW worked on all documentation to close this case SW turned in all documentation and files to SWS




DSS-501 Oa (Hev,sed 06/08)
Family Suppori and Chrld Welfare Services

                                            On-Gorng Case Contacts Page _ __

               Case 1:18-cv-00096-MR-WCM Document 88-5 Filed 02/05/21 Page 14 of 14
